Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Remarks
In a response filed on July 27, 2021 (the “Response”), the Applicant amends claims 1-12. Claims 1-12 are pending, of which claim 1 and 10 are independent.

Response to Arguments
Regarding claims 1-12, the amendments to independent claims 1 and 10 and its subsequent inheritance by dependent claims 2-9 and 11-12 changes the scope of the claims. 

Regarding the 35 U.S.C 112 (b) rejection of claim 10, the Applicants arguments in view of the amendments have been fully considered and they are not persuasive. The claim language is replete of language that describes circular logic and under broadest reasonable interpretation by a person of ordinary skill in the art, the claims appear to be a loop or an iterative process. However, it is unclear whether the emotion evaluation index is initialized first and later used to compute the pseudo-emotion of the vehicle or vice versa in an iterative process. Hence, the boundaries and the logic of the claim language is unclear—thus rendering the claim as being indefinite. Further, amended claims 1 and 10 are rejected because the term ‘positive feeling’ in the claim language is a term of relative degree and hence the claims are unclear and indefinite. Claims 2-9 and 11-12 inherit the rejection from the parent claim 1.

Regarding the 35 U.S.C. 102 rejection, the Applicant’s arguments in view of the amendments have been fully considered and they are not persuasive. Further, the amendments  Nozawa et al (US Patent Publication No. 2015/0127240; hereinafter Nozawa) in view of Yuhara et al (US Patent Publication No. 2018/0342005; hereinafter Yuhara).
The Applicant argues, “The cited reference Nozawa fails to disclose or suggest such a configuration. Applicant understands that … Thus, Nozawa uses the term "positive" to indicate that the inertial force and/or load movement has a numerical value greater than zero, which is different from using the term to represent a feeling experienced by a driver when handling the vehicle, as recited in amended claim 1. As such, Nozawa neither discloses nor suggests deriving an evaluation index related to travel of the vehicle that includes a positive evaluation index as a rating of a positive evaluation related to travel of the vehicle, the positive evaluation representing a positive feeling estimated to be experienced by a driver when handling the vehicle, and, in deriving the evaluation index, a value of the positive evaluation index is based on the tire force, in combination with the remaining features of the amended claim. Lacking these features, the cited reference fails to achieve the potential benefits discussed above of the claimed configuration. As claim 1 is amended to recite a configuration distinguished from the configuration disclosed by Nozawa, Applicant submits that currently pending dependent claims 2-9 are allowable for at least this reason”.
In response, the Examiner highlights that the amended claim 1 as drafted and presented for examination is taught by Nozawa in view of Yuhara under broadest reasonable interpretation of the claims by a person of ordinary skill in the art. Further, the Examiner highlights that there is no disclosure in the specification for ‘positive feeling’ as experienced by a driver and being related to the derivation of an evaluation index in the claim language and the claim language describes the evaluation index is derived from the tire force which is taught by Nozawa. Further Yuhara .

Regarding the 35 U.S.C. 103 rejection, the Applicant’s arguments in view of the amendments have been fully considered and they are not persuasive. Further, the amendments to the independent claims 10 changes the scope of the claims and necessitates new grounds for rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made wherein claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nozawa in view of Yuhara in view of Shibasaki and the detailed response is provided under the 35 U.S.C 103 rejection. The Applicant argues, that “Nozawa in view of Shibasaki do not teach the features of amended claim 10“. 
In response/reply, the Examiner highlights that claim 10 is obvious over Nozawa in view of Yuhara in view of Shibasaki) and the detailed response is provided under the 35 U.S.C 103 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
obtaining a tire force which is an external force exerted on a wheel of the vehicle from a ground surface; deriving an emotion evaluation index as a rating of a pseudo-emotion of the vehicles wherein; the emotion evaluation index includes a positive evaluation index as a rating of a positive pseudo-emotion, the positive pseudo-emotion representing a positive feeling estimated to be experienced by a driver when handling the vehicle, in deriving the emotion evaluation index, a value of the positive evaluation index is based on the tire force, in deriving the emotion evaluation index, the value of the positive evaluation index is set higher as the tire force increases, and in deriving the emotion evaluation index, the emotion evaluation index is corrected based on an influential parameter other than the tire force; generating the pseudo-emotion based on the derived emotion evaluation index; and outputting, as an evaluation result, a value of the corrected emotion evaluation index for a travel route on which the vehicle was traveling when the evaluation index was derived.” “deriving an X as a rating of a Y of the vehicle; and generating the Y based on the derived X”—wherein X is equivalent to emotion evaluation index and Y is equivalent to pseudo-emotion. Hence, the claim presents X as a function of Y and later presents Y as being generated from X and a person of ordinary skill in the art would determine a circular logic and reasoning. The Examiner finds that the claim language is logically incoherent and circular. Further, the boundaries of the claim are unclear which makes the claim unclear and indefinite. For the purpose of further examination, the Examiner shall interpret the limitations, “deriving an X as a rating of a Y of the vehicle; and generating the Y based on the derived X”—wherein X is equivalent to emotion evaluation index and Y is equivalent to pseudo-emotion—as an iterative loop calculation requiring an end of iterative loop condition which is directly proportional to the tire force and an influential parameter other than the tire force. 
Further, claims 1-12 are rejected because the term "a positive feeling" in claims 1 and 10 is a relative term which renders the claim indefinite.  The term "a positive feeling" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, amended claims 1 and 10 describe “a positive feeling estimated … the vehicle” and the specification lacks support and the written description requirement as how the positive feeling of the driver is estimated. Claims 2-9 and 11-12 inherit the rejection from parent claim 1 and they do not cure the deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US Patent Publication No. 2015/0127240; hereinafter Nozawa) in view of Yuhara et al (US Patent Publication No. 2018/0342005; hereinafter Yuhara).
Regarding claim 1, Nozawa teaches: 
A travel evaluation method of making an evaluation related to travel of a vehicle, the method comprising: obtaining a tire force which is an external force exerted on a wheel of the vehicle from a ground surface (Nozawa: Paragraph 075 provides for tire force); 
deriving an evaluation index related to travel of the vehicle, wherein the evaluation index includes a positive evaluation index as a rating of a positive evaluation related to travel of the vehicle (Nozawa: Paragraph 0092 provides for inertial force Fi (evaluation index) which may be positive or negative and is related to travel of the vehicle and paragraphs 0035, 0092, 0096, 0097 provide for correction coefficients T1 and H1/L (positive evaluation index)), 
in deriving the evaluation index, a value of the positive evaluation index is based on the tire force; in deriving the evaluation index, the value of the positive evaluation index is set higher as the tire force increases (Nozawa: Equations 3, 5 and 6 along with paragraphs 0035, 0092, 0096, 0097 and 0121 provides for setting higher value as the tire force increases), and 
in deriving the evaluation index, the evaluation index is corrected based on an influential parameter other than the tire force (Nozawa: Figure 10B and equation 5 and paragraph 0137 provides for various corrections based on H1/L, θa and correction coefficient T1 (influential parameters)—that is different from the tire force);
and outputting, as an evaluation result, a value of the corrected evaluation index for a travel route on which the vehicle was traveling when the evaluation index was derived (Nozawa: Figure 10B and equation 5 and paragraph 0137 provides for various corrections based on H1/L, θa and correction coefficient T1 (influential parameters)—that is different from the tire force and it is output or an evaluation result).
Since Nozawa does not explicitly teach the positive evaluation representing a positive feeling estimated to be experienced by a driver when handling the vehicle, Yuhara teaches the positive evaluation representing a positive feeling estimated to be experienced by a driver when handling the vehicle (Yuhara: Abstract and claim 1 provides for emotion estimation of a driver).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Wheel Force System & Method of Nozawa with the Emotion Estimation System & Method of Yuhara such that, the combined system and method of Nozawa and Yuhara teaches the positive evaluation representing a positive feeling estimated to be experienced by a driver when handling the vehicle. One would have been motivated to make such a combination in order to improve user experience (Yuhara: Paragraph 0007).
Regarding claim 2, the rejection of claim 1 is incorporate. Nozawa teaches: 
The travel evaluation method according to claim 1, wherein in deriving the evaluation index, an influential parameter for correcting the positive evaluation obtained based on the tire force is set when a predetermined correction state is established during a leaning- position travel period in which the vehicle travels in a leaning position (Nozawa: Paragraphs 0137 and 0138 provides for correction due to leaning).
Regarding claim 3, the rejection of claim 1 is incorporate. Nozawa teaches:
The travel evaluation method according to claim 1, wherein in deriving the evaluation index, the evaluation index is corrected to decrease the positive evaluation index when the vehicle is determined to be in a slow-speed turning state (Nozawa: Paragraph 0132 and 0184 provides for turning and lean-in and the speeds are slow-speeds during turn in comparison to speeds in a straight line travel; Paragraph 0143 provides for decreasing the bank angle θa).
Regarding claim 4, the rejection of claim 1 is incorporate. Nozawa teaches:
The travel evaluation method according to any one of claim 1, wherein in deriving the evaluation index, the evaluation index is corrected to increase the positive evaluation index related to travel when the vehicle is determined to be in an alternate clockwise-counterclockwise turning state where the vehicle is banked alternately in opposite directions (Nozawa: Figure 11B and equations 1a, 1b, 2a and 2b along with paragraph 0088 provides for larger bank angle θa).
Regarding claim 5, the rejection of claim 1 is incorporate. Nozawa teaches:
The travel evaluation method according to any one of claim 1, wherein in deriving the evaluation index, the evaluation index is corrected to increase the positive evaluation index related to travel when the vehicle is determined to be in a travel state where at least one of a roll rate and a steering torque of the vehicle in an upright position is higher than a comparison value predetermined for alternate clockwise-counterclockwise turning (Nozawa: Paragraph 0016 provides for correlation between posture and speed of the vehicle; Figures 9C, 11A-C and paragraphs 0124 and 0129 provides for calculating H2 (evaluation index and positive evaluation index) based on posture (upright vs leaning); Paragraphs 0137 provides for lean-out (upright position) posture and a correction factor A1 is added to H1 (increase a part of the positive evaluation index); Paragraphs 0139, 0140, 0141 and 0142 provides for no correction (increase positive evaluation index i.e. default value) being performed on θa which is equivalent to lean-with (upright position)—wherein the cant angle is being equated to roll rate as evidenced by Figure 12).
Regarding claim 6, the rejection of claim 1 is incorporate. Nozawa teaches:
The travel evaluation method according to any one of claim 1, wherein in deriving the evaluation index, the evaluation index is corrected to decrease the positive evaluation index when the vehicle is determined to be in a traffic jam travel state (Nozawa: Figure 10A provides for decreasing the correction coefficient (T1) which reduces the positive evaluation index and corrects the evaluation index for slower speeds (traffic jam scenarios)).
Regarding claim 7, the rejection of claims 1 and 6 are incorporate. Nozawa teaches:
The travel evaluation method according to claim 6, wherein in deriving the evaluation index, whether the vehicle is in the traffic jam travel state is determined based on both a vehicle speed and an acceleration in a forward/rearward direction (Nozawa: Figure 10A provides for decreasing the correction coefficient (T1) which reduces the positive evaluation index and corrects the evaluation index for slower speeds (traffic jam scenarios); Claims 4, 9 and 10 provide for acceleration being utilized in determining the corrected wheel force).
Regarding claim 8, the rejection of claim 1 is incorporate. Nozawa teaches:
8 The travel evaluation method according to any one of claim 1, wherein in deriving the evaluation index, the influential parameter is set depending on a past trend of travel or depending on the driver of the vehicle (Nozawa: Paragraph 0134 provides for driver dependency).
Regarding claim 9, the rejection of claim 1 is incorporate. Nozawa teaches
The travel evaluation method according to any one of claim 1, wherein the tire force includes a forward/rearward force component exerted in a forward/rearward direction (Nozawa: Figure 4 provides for Ff1 and Fr1 which are forward and rearward direction components of force); and 
a lateral force component exerted in a leftward/rightward direction (Nozawa: Figure 5 provides for Ff3 and Ff2), and 
in deriving the evaluation index, the evaluation index is corrected by weighting the forward/rearward force component and the lateral force component differently (Nozawa: Equations 1a-2b, 7-8 and figures 18A, 18B and paragraph 0155 provide for deriving evaluation index which involves weighted force components).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US Patent Publication No. 2015/0127240; hereinafter Nozawa) in view of Yuhara et al (US Patent Publication No. 2018/0342005; hereinafter Yuhara) in view of Shibasaki (International PCT Patent Publication WO2008038374A1; as evidenced by ESPACENET English translation of WO2008038374A1; hereinafter Shibasaki).
Regarding claim 10, Nozawa teaches:
A pseudo-emotion generation method of generating a pseudo-emotion of a vehicle, the method comprising: obtaining a tire force which is an external force exerted on a wheel of the vehicle from a ground surface (Nozawa: Paragraph 075 provides for tire force); 
deriving an emotion evaluation index as a rating of a pseudo-emotion of the vehicle wherein the emotion evaluation index includes a positive evaluation index as a rating of a positive pseudo-emotion, a value of the positive evaluation index is based on the tire force in deriving the emotion evaluation index, the value of positive evaluation index is set higher as the tire force increases; and outputting, as an evaluation result, a value of the corrected emotion evaluation index for a travel route on which the vehicle was traveling when the evaluation index was derived. (Nozawa: Paragraph 0092 provides for inertial force Fi (evaluation index) which may be positive or negative and is related to travel of the vehicle and paragraphs 0035, 0092, 0096, 0097 provide for correction coefficients T1 and H1/L (positive evaluation index)), and 
in deriving the emotion evaluation index, the emotion evaluation index is corrected based on an influential parameter other than the tire force (Nozawa: Equations 3, 5 and 6 along with paragraphs 0035, 0092, 0096, 0097 and 0121 provides for setting higher value as the tire force increases).
Since Nozawa does not explicitly teach the positive pseudo-emotion representing a positive feeling estimated to be experienced by a driver when handling the vehicle, in deriving the emotion evaluation index, Yuhara teaches the positive pseudo-emotion representing a positive feeling estimated to be experienced by a driver when handling the vehicle, in deriving the emotion evaluation index (Yuhara: Abstract and claim 1 provides for emotion estimation of a driver).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Wheel Force System & Method of Nozawa with the Emotion Estimation System & Method of Yuhara such that, the combined system and method of Nozawa and Yuhara teaches the positive evaluation representing a positive feeling estimated to be experienced by a driver when handling the vehicle. One would have been motivated to make such a combination in order to improve user experience (Yuhara: Paragraph 0007).
Since Nozawa in view of Yuhara does not explicitly teach generating the pseudo-emotion based on the derived emotion evaluation index, Shibasaki teaches generating the pseudo-emotion based on the derived emotion evaluation index (Shibasaki: Figure 6 (entire figure) and Paragraphs 0092, 0094, 0096 and 0101 provide for index value as the determination criterion of the driving tendency and generating pseudo-emotion).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Wheel Force System & Method of Nozawa with the emotion estimation technique of Yuhara with the Pseudo-Emotion System & Method of Shibasaki such that, the combined system and method of Nozawa and Shibasaki teaches generating the pseudo-emotion based on the derived emotion evaluation index. One would have been motivated to make such a combination in order to improve user experience and safety (Shibasaki: Paragraphs 0004 and 0005).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US Patent Publication No. 2015/0127240; hereinafter Nozawa) in view of Yuhara et al (US Patent Publication No. 2018/0342005; hereinafter Yuhara) in view of Hodges (US Patent Publication No. 2017/0011562; hereinafter Hodges).
Regarding claim 11, the rejection of claim 1 is incorporate. Nozawa teaches:
The travel evaluation method according to claim 1, wherein a evaluation index for a vehicle is stored in association with location information for the travel route (Nozawa: Paragraph 0190 provides for a travel route (racecourse and racecourse to a maintenance facility); Paragraph 0144 and 0195 provides for GPS (location information); Paragraph 0092 provides for inertial force Fi (evaluation index) which may be positive or negative and is related to travel of the vehicle and paragraphs 0035, 0092, 0096, 0097 provide for correction coefficients T1 and H1/L (positive evaluation index)).
Since Nozawa in view of Yuhara does not explicitly teach a plurality of evaluation indices for a plurality of vehicles [is stored in association with location information for the travel route], Hodges teaches a plurality of evaluation indices for a plurality of vehicles is stored in association with location information for the travel route (Hodges: Paragraph 0003 provides for evaluation indices (vehicle data) for a plurality of vehicles traveling on a network of streets in a geographic region).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Wheel Force System & Method of Nozawa with the emotion estimation technique of Yuhara with the Vehicle and Driver Fleet Hodges such that, the combined system and method of Nozawa, Shibasaki and Hodges teaches a plurality of evaluation indices for a plurality of vehicles [is stored in association with location information for the travel route], Hodges teaches a plurality of evaluation indices for a plurality of vehicles is stored in association with location information for the travel route. One would have been motivated to make such a combination in order to improve user experience and vehicle feedback quality to the user (Hodges: Paragraphs 0004 and 0005).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US Patent Publication No. 2015/0127240; hereinafter Nozawa) in view of Yuhara et al (US Patent Publication No. 2018/0342005; hereinafter Yuhara) in view of Hodges (US Patent Publication No. 2017/0011562; hereinafter Hodges) in view of Miura et al (US Patent 8855912; hereinafter Miura).
Regarding claim 17, the rejection of claim 11 is incorporate. Since Nozawa in view of Yuhara in view of Hodges does not explicitly teach the travel evaluation method according to claim 11, wherein, in response to a request from a driver, a ranking of the travel route based on the stored plurality of evaluation indices is output to the driver, Miura in a similar field of endeavor teaches in response to a request from a driver, a ranking of the travel route based on the stored plurality of evaluation indices is output to the driver (Miura: Figs. 5-7 (entire figure) and column 17, lines 45-67 provide for rank information and display to user).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Wheel Force System & Method of Nozawa with the emotion estimation technique of Yuhara with the Vehicle and Driver Fleet Analysis & Alerting of Hodges with the Ranking System of Miura such that, the combined system and method of Nozawa, Shibasaki, Hodges and Miura teaches a plurality of evaluation indices for a plurality of vehicles [is stored in association with location information for the travel route], Miura teaches in response to a request from a driver, a ranking of the travel route based on the (Miura: Column 2, lines 5-13 provide for improving user experience).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571) 270-7924.  The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tischi Balachandra/Examiner, Art Unit 3662

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662